Citation Nr: 1532075	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied a rating in excess of 70 percent for the service-connected PTSD and denied entitlement to a TDIU.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas rather than total impairment.

2.  PTSD is sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and industrial background


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in January 2012, prior to the initial adjudication of the claim in October 2012.  This letter notified the claimant and his representative of all information, and any medical evidence or lay evidence that is necessary to substantiate the claims for an increased rating for the PTSD and for a TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide.  Likewise, the letter notified the Veteran of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, VA and private records identified by the Veteran to the extent possible.  Although the RO was unable to obtain records from River Valley Behavioral Health, the Veteran was informed in August 2012 that the RO was making a second attempt to obtain the records.  He was informed that he should send the evidence as soon as he could or contact VA within 10 days otherwise the claim might be decided as soon as attempts to obtain relevant evidence were completed.  See 38 C.F.R. § 3.159(e) (2014).   VA has assisted the Veteran in obtaining evidence and afforded the Veteran a mental health examination.  The Veteran was afforded an opportunity to give testimony before the Board.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In August 2014, the Veteran submitted private treatment records accompanied by a private medical opinion in support of his claims.  It is noted that these records were submitted after the statement of the case and were not accompanied by a waiver of AOJ consideration.  However, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests AOJ consideration.  In the present case, the Veteran's Substantive Appeal was received in November 2013; therefore the new 38 U.S.C. § 7105(e) is applicable to the present appeal.  As the Veteran did not explicitly request that the AOJ review the additional evidence, the evidence is properly before the Board for initial review. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating - PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The rating criteria are, in pertinent part, as follows.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, service connection for PTSD was granted in a March 2009 rating decision that assigned a 70 percent schedular rating, effective July 13, 2007.  The Veteran filed the instant claim for an increased rating for PTSD in January 2012.  In support of the Veteran's claim for increase, he submitted a lay statement from a friend in February 2012 who asserted that the Veteran's symptoms had gotten worse in the last couple of years.  She noted that the Veteran is very disorganized; has anxiety; has a very limited tolerance of being around others; does not take criticism well; has been in and out of rehab; has sleeping disorders and nightmares.  

The Veteran called the VA mental health hotline in September 2011 and reported that he was drinking anywhere from 6 to 12 beers each night.  He reported that he was "frightened."  He was not then suicidal but had previously thought of suicide.  Upon follow-up, the Veteran reported that "the people have all gone away now so I'm ok."  He had been overwhelmed by several people being in his home where some were drinking and wanting to start fights.  

In response to his claim for an increased rating for PTSD, the Veteran was afforded a VA examination in August 2012 which showed that he was suffering from significant PTSD and alcohol dependence.  The examiner indicated that the Veteran drinks excessively at times to, in part, handle his PTSD symptoms.  The examiner indicated that the Veteran's GAF score was 60, but also noted that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's PTSD and excessive alcohol use both contributed to unemployability.  The examiner specifically indicated that, "When working had some problem getting along with others but excessive drinking may have contributed to loss of jobs."  The examiner also noted that the Veteran generally preferred not to be around others.  

The Veteran reported that he lived with friends or family for short periods of time and moved around for the most part.  He got along with his brother-in-law, some of his siblings who live in the area and saw his kids and grandchildren occasionally.  He liked living out in the country and enjoyed gardening and walking the dog.  

The Veteran reportedly had not worked in ten years.  Originally, the physical problems with his legs, and then vision problems limited his ability to work, but it was also noted that the Veteran did have problems getting along with others and taking criticism on the job when he did work.  

The Veteran was 10 minutes late for the interview and was slightly disheveled in appearance.  He was not that talkative but answered questions sufficiently.  Mood was slightly anxious.  There was no apparent thought disorder and insight and judgment appeared to be good.  

The examiner indicated that the Veteran's PTSD was manifested by depressed mood, panic attacks weekly or less often, chronic sleep impairment, mild memory loss and an inability to establish and maintain effective relationships.  According to the Veteran, his main symptoms have been sleep problems (with nightmares), anxiety, difficulty being around others, and some problems concentrating.  

The examiner found that the Veteran was capable of managing his financial affairs.  

In an addendum opinion, the examiner opined that the Veteran was not unemployable due to his PTSD, but also noted that he did have problems getting along with others on the job due to PTSD.  The examiner concluded that these problems were apparently not sufficient to make him unemployable; however, excessive drinking also caused some problems with employment.  

The Veteran was evaluated by a private physician A.F. in October 2013.  The examiner noted the following symptoms:  1.  Intrusive recollections of trauma; 
2.  Flashbacks; 3.  Depressed mood; 4.  Panic attacks; 5.  Chronic sleep impairment with frequent nightmares; 6.  Low motivation; 7.  Poor concentration; 8.  Mild memory loss; 9.  Inability to establish and maintain effective relationships; 10.  Hypervigilance; 11.  Exaggerated startle response; 12.  Anxiety; 13.  Difficulty in understanding complex commands; 14.  Impaired judgment and abstract thinking; and 15.  Neglect of personal appearance and hygiene.  The Veteran also reported continued heavy use of alcohol (beer) as "self-medication."  

The clinician found "substantial congruence" with the C & P Examination conducted in August 2012 and that the Veteran s PTSD symptoms are service-connected.  The examiner also found that it was more likely than not that the Veteran's alcohol dependence is comorbid with his PTSD.  The examiner explained that the co-morbidity of PTSD and Substance Abuse is in fact, well established in the literature.  The examiner referred to published medical studies to support his opinion.  The examiner explained that studies of both combat veterans and civilians with PTSD have demonstrated, among men with PTSD, alcohol abuse or dependence is the most common co-occurring disorder.  

The examiner indicated that the impact of occupational and social functioning of the Veteran's PTSD is substantial, chronic in nature, with a poor prognosis.  The examiner also noted that the current level of severity of the Veteran's PTSD is the same as it was when he filed his claim for increase in January 2012.  

The examiner found that the Veteran would miss 3 or more days per month and have the need to leave early from a job 3 or more days per month due to his solely mental condition.  The examiner also indicated that the Veteran would have about 2 to 3 days per month when he would not be able to stay focused at work for at least 7 of 8 hours during a work day.  Finally, Dr. A.F. opined that the Veteran, if subjected to the normal pressures and constructive criticisms of a job, he would frequently decompensate.

Also of record is an August 2014 private vocational opinion from S.B., a vocational consultant.  She reviewed the Veteran's VA mental health records, and the October 2013 private examination report from A.F.  She also noted that research studies show that the time the Veteran would likely miss from work due to his PTSD alone would be unacceptable for most employers.  Based on a review of this evidence, S.B. opined that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD, and the record supports this finding for the entire period covered by this claim.  

On review of the evidence above, the Board finds that the symptoms of the Veteran's PTSD have more nearly approximated deficiencies in most areas than total occupational and social impairment.  It is uncontroverted that the Veteran has severe PTSD.  The record is replete with reference to the considerable effects of this disability on his occupational functioning.  However, the symptoms do not result in total occupational and social impairment.  There is no documentation of symptoms such as gross impairment in thought processes or communication in any of the mental status examinations of record; he denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; he has not been noted to demonstrate intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); He remains fully oriented on testing and no disorientation to time or place is noted; memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

The Veteran's symptoms of neglect of personal appearance, impaired judgment and abstract thinking, difficulty in understanding complex commands, exaggerated startle response, hypervigilance, mild memory loss, anxiety, sleep impairment, nightmares, alcohol use, problems concentrating, flashbacks, depressed mood, panic attacks and low motivation ultimately result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  Total social impairment is not shown as the Veteran got along with brother-in-law, some of his siblings, and saw his children and grandchildren occasionally.  

In determining that the Veteran's PTSD does not warrant a schedular rating in excess of 70 percent for PTSD, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The GAF scores during this time period range between from 50 and 60.  See VA mental health treatment records from 2011 and October 2013 private examination report.  These scores are consistent with the currently assigned rating.  As discussed above, the symptomatology more nearly approximates occupational and social impairment in most areas rather than total occupational and social impairment.  

The Court of Appeals for Veterans Claims has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board does not find any equivalent symptoms of the type and degree, or with similar effects, that would justify a 100 percent disability rating.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Because the mental disorders, including alcohol use, noted in the record have not been medically differentiated from the Veteran's service-connected PTSD, the Board considered all of the Veteran's mental impairment in rating his PTSD.  Id. at 182, citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

In this regard, the Veteran's attorney asserted, in an August 2014 appellate brief, that service connection is warranted for alcohol dependence secondary to PTSD.  While the Board agrees that the Veteran's alcohol dependence is inextricably intertwined with the PTSD, all of the Veteran's symptoms related to his PTSD, including his dependence on alcohol and its consequences, are compensated for with the assignment of the currently assigned 70 percent rating.  To assign a separate grant of service connection with a separate rating for alcohol dependence would therefore compensate the Veteran twice for the same symptoms, resulting in pyramiding, which is to be avoided.  See 38 C.F.R. § 4.14.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 70 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA in which it has generally been asserted that the Veteran is entitled to a higher disability rating for his PTSD due to his reported symptoms.  Although the Veteran is competent to report his own overall symptomology, and in affording those statements full credibility, they do not show that his occupational and social impairment has more closely approximated the schedular criteria for the next higher evaluation of 100 percent.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Furthermore, the Veteran's VA and private examiners agree that the Veteran has deficiencies in most areas of functioning, but that the Veteran is able to manage his own funds, attend medical appointments and otherwise care for himself satisfactorily with regard to activities of daily living.  Thus, the Veteran's level of severity of his disability falls squarely within the criteria for the assignment of a 70 percent rating for PTSD, and there are no other symptoms that are unaccounted for that would suggest that the rating criteria under Diagnostic Code 9411 are not appropriate in this case such that consideration of an extraschedular rating would be warranted.  The assigned rating contemplates the symptoms and functional impairment attributable to the PTSD.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  See also, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) .

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran's sole service-connected disability is his PTSD, which is rated at 70 percent.  Therefore, the Veteran meets the minimum schedular threshold percentage for a TDIU.

In his formal claim for a TDIU submitted in March 2012, the Veteran indicated that he last worked in 2002 as an auto mechanic.  The Veteran has stated that he had to leave his job due to his PTSD and physical impairments.  

The record contains VA and private medical records showing that the Veteran has severe occupational limitation due to PTSD as discussed in detail above.  

On review of the evidence above, the Board finds that the Veteran's service-connected PTSD is sufficient by itself to render him unable to obtain or maintain substantially gainful employment. 

The Board acknowledges the VA examiner's opinion in August 2014 suggesting that the Veteran was not totally impaired occupationally from his PTSD.  However, the Board finds the detailed analysis of the vocational expert in August 2014 to be the most pertinent probative evidence as to the actual issue of employability in this case.  The expert noted that the Veteran found it hard to be around people, would decompensate when subjected to the normal pressures and constructive criticisms of a job and research studies showed that the time the Veteran would likely miss from work due to PTSD would be unacceptable for most employers.  Moreover, the October 2013 private examination report also supports a finding that PTSD renders sustained employment virtually impossible given that his alcohol dependence is "co-morbid" with the PTSD.  In light of the Veteran's high school education, work as a mechanic which required him to interact with people and the severity of his PTSD, it is the Board's opinion that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, the Board concludes that the Veteran is entitled to a TDIU for the entire period covered by this claim.


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


